Case 1:21-cr-O0006-TJK Document 7 Filed 01/22/21 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
v. : CASE NO.21-CR-6 (TJK)

DOUGLAS AUSTIN JENSEN,
Defendant.

TRANSPORT ORDER

Having considered the United States’ Motion to have the defendant Douglas Austin
Jensen transported from the Southern District of Iowa Jersey to the District of Columbia for

further proceedings on the Indictment filed against him, it is hereby ORDERED

That the United States Marshals Service transport the defendant forthwith from the

Southern District of Iowa to the District of Columbia for further proceedings in this matter.

J 2b O4g-

HON. TIMOTHY J. KELLY
UNITED STATES DISTRICT JUDGE

DATE: January 22, 2021

 
